           Case 1-18-40766-cec            Doc 240-1        Filed 03/30/20    Entered 03/31/20 10:12:09


                                                 Notice Recipients
District/Off: 0207−1                     User: jlecky                    Date Created: 3/31/2020
Case: 1−18−40766−cec                     Form ID: pdf000                 Total: 3


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
aty         Gerard R Luckman            GLuckman@Forchellilaw.com
                                                                                                   TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Earl Rasheed Davis     244 5th Avenue      #2846     New York, NY 10001
                                                                                                   TOTAL: 1
